Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group (claims 1-16) in the reply filed on 12/21/2020 is acknowledged.
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2020.

Claim Objections
Claim 5 is objected to because of the following informalities: “a fixed bed ultrasonic mist surface atomization” should read: a fixed bed ultrasonic mist surface atomizer. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 discloses: “a mist outlet”. However, claim 6 already discloses this feature. As such, this is considered double inclusion, which renders the claim indefinite because it is unclear if there are one or more than one mist outlets.
Claim 9 recites the limitation "the combination" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 discloses: “said step of said step of providing the ring with an inward and outward movement in relation to the cone to vary annular slit at the exit and control the velocity of the swirling flow of inert gas”. This sentence is not properly written, which makes the metes and bounds of the claim unclear. Thus, it is deemed indefinite. Applicant is advised to re-write the claim in clearer terms. 
Claim 11 discloses “a ring”. However, a ring is already disclosed in claim 9, from which claim 11 depends on. Therefore, this is considered double inclusion, which renders 
Claims 9-11 are indefinite for depending on claim 8. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenton et al (U.S. 2011/0203813).
Regarding claim 1, Fenton teaches a method of producing a hybrid blend of mist and inert gas for fire suppression (par 0122) comprising steps of: 
a. providing a flow of a mist comprising water (par 0122 discloses providing a mist of water);  
b. providing a flow of inert gas (par 0122 discloses gas source 150 being nitrogen); 
c. the flow of inert gas entraining the mist to form the hybrid blend (as seen in Fig 1, gas source 150 and water source 140 are combined at atomizer 130 to form a hybrid blend); and 
d. discharging the hybrid blend to a fire source (130 sprays the blend onto fire 110, see Fig 1).
claim 2, Fenton teaches a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 1 in which the step of said flow of inert gas entraining said water mist to form the hybrid blend forms a homogeneous hybrid blend consisting of water mist and inert gas (as disclosed in par 0140, the blend is a homogenous blend).
Regarding claim 3, Fenton teaches a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 2 in which said inert gas includes any selection of an inert gas blend, a clean gas, or nitrogen (gas is nitrogen, par 0122).
Regarding claim 4, Fenton teaches a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 1 in which said mist comprises water droplets uniformly less than 20-micron diameter (par 0127 discloses the water mist being 1-10 microns in diameter).
Regarding claim 5, Fenton teaches a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 4 in which the step of providing a flow of mist comprising water includes preparing the mist from a source using a selection of a high-frequency water submerged fixed-bed ultrasonic atomizer, a fixed bed ultrasonic mist surface atomization, a microfluidic atomizer (as disclosed in par 0127, the atomizer generates droplets of 1-10 microns, therefore it is a microfluidic atomizer), a pressure ultrasonic atomizer, or a pressure atomizer nozzle.
Regarding claim 15, Fenton teaches a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 1 in which the step of discharging the hybrid blend to the fire source includes: 

b. controlling a discharge velocity of the hybrid blend according to a preselected application (paragraphs 0205 and 0212 disclose controlling the blend by varying the velocity of each of the fluids); and 
c. deploying the hybrid blend into the fire source to fill a protected volume and accomplish an extinction concentration of the hybrid blend (as seen in Figs 1-2).
Regarding claim 16, Fenton teaches a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 15 in which the step of discharging the hybrid blend to the fire source includes forming a converging and diverging flow the hybrid blend (as disclosed in paragraph 0195, a fluid passage creates a convergent-divergent flowpath that is part of the flow path that expels the blend).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fenton et al (U.S. 2011/0203813) in view of Lin et al (U.S. 2012/0125197).
Regarding claim 6, Fenton teaches a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 1. However, Fenton does not teach the method in which said method uses an injector device having an injector body with a tangential inlet, a central tube within said injector body having a mist inlet and mist outlet, and an exit, and a. said step of providing the flow of mist comprising water includes said flow being through the central tube of injector device; b. said step of providing the flow of inert gas includes said flow entering the injector body through the tangential inlet creating a swirling flow of inert gas; and c. said step of said swirling flow of inert gas entraining the water mist to form the hybrid blend occurs downstream of the tangential inlet near the exit of the injector device by the swirling flow of inert gas surrounding the flow of mist.
Lin teaches an injector body (shown below) with a tangential inlet (inlet defined by downstream portion of 144 or 142, which are tangential, as seen in Fig 2C), a central tube (112) within said injector body having a mist inlet (defined upstream of conduit 112) and mist outlet (122), and an exit (shown below), and 
a. said step of providing the flow of mist comprising water includes said flow being through the central tube of injector device (central tube 112 is used for mist 114); 
b. said step of providing the flow of gas includes said flow entering the injector body through the tangential inlet creating a swirling flow of gas (as seen in Fig 2C, the stream enters through the tangential channels and produces a swirling flow; as disclosed in par 0027 the stream is comprised of a gas); and 

Fenton and Lin are analogous arts as they both pertain to gas and liquid mixer devices. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fenton to incorporate the teachings of Lin to provide a central flow of mist and tangential flows of gas in order to generate a swirling motion which increases turbulence of the gas and provides for better mixing with the mist (as disclosed in paragraph 0042 of Lin). 
Regarding claim 7, Fenton teaches a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 1, wherein a step of providing a variable ratio of mist to inert gas determined by controlling a proportion of mass of the swirling flow of inert gas at the exit and by controlling a proportion of the flow of mist (paragraphs 0205 and 0212 disclose controlling the ration of gas and mist by varying the density and velocity of each of the fluids). However, Fenton does not teach the method wherein a step of the flow of inert gas entraining the water mist to form the hybrid blend includes creating a swirling flow of the inert gas by a tangential inlet to an injector body, by fixed vanes, by baffles, or by other swirling flow generating means.
Lin teaches an injector body (shown below) wherein a flow of gas entrains a mist to form the hybrid blend (as seen in Figs 2A-2C) and creates a swirling flow of the gas by a tangential 
Fenton and Lin are analogous arts as they both pertain to gas and liquid mixer devices. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fenton to incorporate the teachings of Lin to provide a central flow of mist and tangential flows of gas in order to generate a swirling motion which increases turbulence of the gas and provides for better mixing with the mist (as disclosed in paragraph 0042 of Lin). 
Regarding claim 8, Fenton and Lin teach a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 6, in which the said step of said swirling flow of inert gas entrains the mist to form the hybrid blend includes: 
a. providing a mist outlet with an inverted cone (120 of Lin) causing the flow of mist to move annularly controlled by the geometry of taper of the cone (as seen in Fig 2 of Lin); and 
b. providing an outer annular region (shown below) about the exit where the swirling flow of inert gas entrains the mist through an annular slit (slit defined in between the walls of 112 and 126, as seen in Fig 2A of Lin) formed by the inverted cone and the outer annular region (as seen in Fig 2A)
Regarding claim 9, Fenton and Lin teach a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 8 in which said step of providing the outer annular region about the exit includes providing a ring with an inwardly angled slant (shown below) determined to control velocity of the swirling flow of inert gas, whereby the combination 
Regarding claim 10, as best understood, Fenton and Lin teach a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 9 in which said step of said step of providing the ring with an inward and outward movement in relation to the cone to vary annular slit at the exit and control the velocity of the swirling flow of inert gas (as disclosed in paragraph 0035 of Lin, the cone 120 is configurable with respect to the ring; therefore the ring moves in or out with respect to the cone depending on the desired configuration).
Regarding claim 11, Fenton and Lin teach a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 9 in which: 
a. the step of providing a ring with the inwardly angled slant determined to control velocity of the swirling flow of inert gas includes providing said swirling flow of inert gas at a high-speed between 35 and 75 miles per hour (as disclosed in par 0039 of Lin, the gas is at a velocity of 30-90 ft/s, which is 20-61 mph; thus meeting claim language) and diverting the swirling flow of inert gas toward the center of the exit and creating a mixing plane where the entraining the mist to form the hybrid blend occurs (as seen in Fig 2A of Lin); and 
b. the step of discharging the hybrid blend to the fire source includes generating an expanding flow of the hybrid blend simultaneously cooling the fire source by mist and inerting the fire source by an inert gas to extinguish the fire source (as disclosed in 
Regarding claim 12, Fenton and Lin teach a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 6 in which the step of said method using the injector device having the injector body with the tangential inlet includes at least two tangential inlets (142’ and 144’, as seen in Fig 2C of Lin) with each on opposing sides of the injector device, whereby the swirling flow of inert gas includes said flow entering the injector body through the tangential inlets (as seen in Figs 2A-2C of Lin).
Regarding claim 13, Fenton and Lin teach a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 11 in which the step of discharging the hybrid blend to the fire source includes deploying the hybrid blend into the fire source at a velocity of 40 miles per hour or greater to fill a protected volume and accomplish an extinction concentration of the hybrid blend (as disclosed in par 0039 of Lin, the gas is sent at a velocity of that can reach 90 ft/s, which is 61 mph; thus the blend has a velocity of at least 40 mph as it expands onto the protected volume)
 Regarding claim 14, Fenton and Lin teach a method of producing the hybrid blend of mist and inert gas for fire suppression as in claim 13 in which the step of deploying the hybrid blend into the fire source at the velocity of 40 miles per hour or greater to fill the protected volume and accomplish the extinction concentration of the hybrid blend includes an additional step of maintaining an oxygen level in the protected volume of greater than 12.5% (V) (as disclosed in paragraph 0182 of Fenton, oxygen concentration in the protected volume was above 15% V at the time of firefighting).
Annotated figures:

    PNG
    media_image1.png
    1000
    721
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752